EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jennifer Bales, Reg. 38,070 on August 23, 2022.
The application has been amended as follows: 
IN THE CLAIMS:
Amend claims 1-2, 4-6, 8, 12-13 and 15-19 as follows:

1. (Currently Amended) Method for increasing the emotional and immersive involvement of people participating in games which provide for performing bets, wherein a result of the bets is determined by an occurrence of an event, namely an end of a run of a [[small]] ball, in one of plurality of numbered boxes of a roulette cylinder, thereby determining a winning number, the method comprising the steps of: 
detecting instant by instant the position of the [[small]] ball, from a launch of the [[small]] ball inside the cylinder till the end of its run in one of the numbered boxes [[a numbered box]]; and 
representing the movement of the [[small]] ball by projecting an image of the [[small]] ball on a bets placement area on which numbers associated with the numbered boxes of the roulette cylinder are included.

2. (Currently Amended) Method according to claim 1, 
wherein the numbers on the bets placement area are unmoving while the image of the [[small]] ball moves with respect to the numbers on the bets placement area, the movement of the image of the [[small]] ball continuing until the [[small]] ball ends its run.

4. (Currently Amended) Method according to claim 1, 
further including the step of providing a directional microphone and the step of detecting the sounds of the [[small]] ball inside the cylinder with the directional microphone.

5. (Currently Amended) Game device comprising: 
first means configured to determine an event, namely a location of an end of a run of a [[small]] ball in a numbered box of a roulette cylinder, thereby determining a winning number; 
second means configured to allow performing bets; 
third means configured to monitor the run of the [[small]] ball till the end of the run; 
fourth processing means configured to process [[the]] output of the third means to determine a trajectory of the [[small]] ball; 
fifth displaying means configured to display on the second means the trajectory of the [[small]] ball till the winning number is determined; 
characterized in that: 
the second means comprises a bets placement area, on which an image is included which represents the roulette cylinder; and 
the fifth displaying means comprises a projector connected with the fourth processing means, and configured to project an image of the [[small]] ball on the bets placement area.

6. (Currently Amended) Game device according to claim 5, characterized in that: 
the first means comprises a rotating disk within the roulette cylinder; 
the third means comprises a camera [[cameras]] configured to shoot an interior of the cylinder while following the movement of the [[small]] ball; 
the fourth processing means further comprises means for correcting possible image distortions that would otherwise [[by]] be displayed by the fifth displaying means.

8. (Currently Amended) Game device according to claim 7, characterized in that the camera is placed with its optical axis aligned with a rotation axis of a [[the]] central rotating disk of the cylinder.

12. (Currently Amended) Game device according to claim 11, characterized in that the surface comprises a display or a backlit panel on which an image is included, which represents the rotating disk, so that the trajectory of the image of the [[small]] ball on the surface is visible by the players.

13. (Currently Amended) Game device according to claim 5, characterized in that the third means comprises a plurality of sensors placed on the circumference of the cylinder, and an encoder and wherein the fourth processing means is configured to process signals emitted by the sensors to determine the angular distance of the [[small]] ball from a number "zero" on a numbered box and the linear distance from the centre of the rotating disk.

15. (Currently Amended) Game device according to claim 5, characterized in that it has a first modification kit comprising: 
the bets placement area includes a representation of the rotating disk; 
the third means, is a camera designed to shoot imagery of the run of the [[small]] ball inside the roulette cylinder; 
the fourth processing means is configured to process the imagery shot by the camera; and 
the fifth displaying means is configured to display on the bets placement area the processed imagery of the [[small]] ball.

16. (Currently Amended) The method of claim 1 wherein the roulette cylinder, the numbered boxes, and the [[small]] ball are virtual.

17. (Currently Amended) The method of claim 1, wherein the roulette cylinder, the numbered boxes, and the [[small]] ball are physically real.

18. (Currently Amended) The game device of claim 5 wherein the roulette cylinder, the numbered boxes, and the [[small]] ball are virtual.

19. (Currently Amended) The game device of claim 5 wherein the roulette cylinder, the numbered boxes, and the [[small]] ball are physically real.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is U.S. Patent Publication No. 2014/0148251 to Nordahl (“Nordahl”). The primary reason for the allowance of the claims is the inclusion of the following representative limitation in all the claims which is not found in the prior art references: “representing the movement of the ball by projecting an image of the ball on a bets placement area on which numbers associated with the numbered boxes of the roulette cylinder are included.” 
Nordahl discloses using a camera to detect the position of the roulette ball, and representing the movement of the ball by projecting an image of the ball (e.g., see at least FIG. 1 and the corresponding description thereof, including [0056] which discloses “the user interface of the remote device(s) may comprise a section 112 where the spinning roulette wheel 113 is provided. The spinning roulette wheel 113 may be a real time video feed of the roulette wheel 113 present at the local gaming device 101”). However, in Nordahl, unlike all of the claims, the image of the ball is not projected “on a bets placement area on which numbers associated with the numbered boxes of the roulette cylinder are included.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T CLARKE JR whose telephone number is (303)297-4757. The examiner can normally be reached Monday-Friday: 9:00-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T CLARKE  JR/Primary Examiner, Art Unit 3715